Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a plurality of quick-connect latches permanently secured to a perimeter of the deployable weather covering, the plurality of quick-connect latches providing temporary connection to temporarily anchor the deployable weather covering to a ground.” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, & 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The concepts of “open air,” “quick connect latches permanently secured,” and “quick connect latches… secured to a perimeter” were not established in the originally filed application. The term “open air” as it describes the deployable weather covering could refer to the ability for the device to allow circulation underneath of the cover, the use of the invention outside, or any number of other definitions that the inventor lends to the device. The mechanism of attachment of the quick connect latches is not detailed in the only discussion of the latches as it pertains to the elected invention, see para. [0052] as discussed at length in the Non-Final Rejection 24 May 2022. Additionally, the latches are not secured to the perimeter of the claimed covering, as amended into the claims, rather they are secured to the distal end of each anchor strap. Claims 2, 4, & 5 are rejected as ultimately dependent from claim 1 rejected above.
Claim 1 is further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the anchoring straps, which are critical and essential to the practice of the invention but not included in claim 1. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As noted above, instant para. [0052]: “The anchoring straps 760a-760h preferably include a quick-connect latch at a distal end to facilitate rapid anchoring when deploying the rapidly deployable, temporary anchored weather covering 700.” Only providing support for the attachment of the quick connect latches to the distal end of the anchoring straps in the elected embodiment, which is inconsistent with the amended claim language “quick connect latches permanently secured to a perimeter” and omitting the structure of the anchoring straps which are required between the perimeter of the cover and the latches.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, & 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 1, as discussed above, the amended claim language requiring the securement of the latches to the perimeter of the covering is inconsistent with the specification; [0052] clearly discusses the attachment of a latch on the distal end of a respective anchoring strap, and does not support the permanent securement of the latch to the perimeter of the covering. 
RE Claim 2, and related to the above statement RE Claim 1, the introduction of “a plurality of anchor straps connected between the perimeter of the deployable weather covering and each of the plurality of quick-connect latches” is contradictory to the permanent securement of the latches to the perimeter of the covering. These both cannot be true at the same time, and as such, claim 2 (which is in line with the instant specification) is being used to drive the interpretation of claim 1 in the following prior art rejection. 
Claims 4 & 5 are rejected as dependent from claims 1 & 2 rejected above. The following prior art rejection is as best understood in light of the above rejections and the instant disclosure.
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Sausse (DE 10245378), please refer to the appended translation provided from Espacenet.
For Claim 1, Sausse discloses a rapidly-deployable and temporarily anchoring weather covering for plants (in the same manner as the instant invention, each covering 2 or 9, as illustrated in Figures 1 & 4-6, for example), comprising:
an open air, deployable weather covering (as best understood, the covering 2 or 9, as illustrated in Figures 1 & 4, which do not form a seal with a ground surface); 
a strut structure under the deployable covering (stem 12); 
a plurality of support legs to support an inner area of the strut structure when the deployable weather covering is deployed (3-5, Fig. 1); 
a plurality of quick-connect latches (fastening points 16) permanently secured to a perimeter of the deployable weather covering, the plurality of quick-connect latches providing temporary connection to temporarily anchor the deployable weather covering to a ground (wherein the fastening points form a connection between elements 15 and the neighboring dome).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, & 5 are rejected under 35 U.S.C. 103 as obvious over Oberhaus (US 3874397) in view of Marcott (US 4688304).
For Claim 1, Oberhaus discloses a rapidly-deployable and temporarily anchoring weather covering for plants (in the same manner as the instant invention, the device of Oberhaus discloses a covering which is configured for relatively quick deployment in use against weather conditions, as contemplated in Column 2, lines 13-25, the device is further configured for use with plants, in that it would cover underlying vegetation when used), comprising:
an open air, deployable weather covering (tent, Fig. 1; in normal use of the device, entrance 14 will be opened, such that the opening formed by the entrance brings in some airflow and circulation, making it open to the air in the external environment); 
a strut structure (3 not including 6, detailed below) under the deployable covering (in the same manner as the instant invention, Fig. 2);
a plurality of support legs (6) to support an inner area of the strut structure when the deployable weather covering is deployed (braces 6 serve to support the remainder of the framework 3 against slide sleeve 7, Fig. 1);
a plurality of connectors (rings 12, on the tent ropes, Col. 4, lines 13-32) permanently secured to a perimeter of the deployable weather covering (rings 12 are attached to the perimeter of the cover in the same manner as the instant invention, as best understood), the plurality of connectors providing temporary connection to temporarily anchor the deployable weather covering to a ground (through the introduction of tent pegs, which are deployed and fastened through the rings 12).
Oberhaus is silent to the ring and tent pegs connector being quick-connect latches.
Marcott, like prior art above, teaches a cover (tarp, title, disclosure) further comprising quick-connect latches (latch 10 which attaches the tarp cover 17 to an anchor line 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the permanently attached connector ring on the tent cooperating with the tent rope of Oberhaus with the quick-connecting latch as taught by Marcott, in order to avoid detachment, damage and associated unintended leakage, for non-limiting example (as outlined in Marcott, Col. 1, lines 31-57), and since a simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
For Claim 2, Oberhaus in view of Marcott teaches the rapidly-deployable and temporarily anchoring weather covering for plants according to claim 1, and the above-modified reference further teaches further comprising: 
a plurality of anchor straps connected between the perimeter of the deployable weather covering (connecting tent ropes, Oberhaus) and each of the plurality of quick-connect latches (as modified above).
For Claim 5, Oberhaus in view of Marcott teaches the rapidly-deployable and temporarily anchoring weather covering for plants according to claim 2, and Oberhaus further discloses wherein:
the plurality of anchor straps temporarily anchor to respective plurality of anchoring stakes in the ground (“the tent can be secured to the ground by means of tent pegs,” Col. 4, lines 13-32).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oberhaus and Marcott as applied to claims 1, 2, & 5 above, and further in view of Beder (US 4304068).
For Claim 4, the above-modified reference teaches the rapidly-deployable and temporarily anchoring weather covering for plants according to claim 3. 
The above-modified reference is silent to wherein: the plurality of anchor straps temporarily anchor around a plant pot.
However, the use of tent-like structures for covering plant pots is well known in the art. See, for example, Beder, which discusses a deployable tent-like structure (best seen in Figs. 3 & 4) about a plurality of potted plants (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the tent structure of Oberhaus in view of Marcott by deploying it to surround at least one plant pot as taught by Beder, in order to “maintain [ing] a controlled environment around potted plants,” (Abstract, Beder), another well-known use for collapsible tent-like structures.

Response to Arguments
Applicant's arguments filed 22 August 2022 have been fully considered but they are not persuasive. 
Regarding Applicant arguments noting the purported importance and criticality of the instant device being “open air,” the Examiner respectfully disagrees. As discussed above, this concept was not established in the original disclosure. As such, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).
Similarly, the inclusion of amended phrases to “permanently secured” and “secured to the perimeter” cannot be given full patentable weight without support in the originally filed disclosure. As such, each argument is moot.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643                                                                                                                                                                                                        
/DAVID J PARSLEY/Primary Examiner, Art Unit 3643